REASONS FOR ALLOWANCE
Claims 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/21.

Applicant’s election without traverse of Group I, claims 28-45 in the reply filed on 4/1/21 is acknowledged.

This application is in condition for allowance except for the presence of claims 46-47 directed to inventions non-elected without traverse.  Accordingly, claims 46-47 have been cancelled.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 28-45 are allowed.

The raw state is interpreted in light of the application as non-crosslinked.

The following art is made of record:
US 2007/0112120 teaches rubber compositions that comprise methylene donors such as hexamethylenetetramine.  However, is silent on the 

US 2,776,948 teaches compositions that can comprise rubber.  The compositions also comprise the resins formed from reactants of formula alpha with phenolic compounds as defined in A2.  Further, after the resin is formed, they can be reacted with amines of formula beta or gamma such as hexamethylenetetramine.  However, the instant claims require a reaction product of formula alpha with formula beta or gamma, then forming a resin with A2.  This is different than what is formed in US 2,776,948.  As elucidated in the instant specification states that reacting alpha with beta or gamma yields some of the products below etc.  In other words, the order of mixing the reactants is critical to the product formed.


    PNG
    media_image1.png
    615
    759
    media_image1.png
    Greyscale


Copending applications such as US 20190112512 teach and claim substantially similar compositions.  The difference being that the formula beta is not first reacted with beta or gamma.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764